DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Claims 1, and 3-6 are pending in the application.
Response to Arguments
Applicant’s arguments, see pgs 4-6, filed 9/7/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rahimi in view of Koler and Wahlstrand.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 20140031895 A1) in view of Kolen (US 20110264002 A1) and Wahlstrand (US 20060206162 A1).
	Regarding claim 1, Rahimi teaches an electrode stimulation treatment system (Abstract) comprising a housing with electrodes [0016] for delivering low frequency current to be brought into contact with the body of a user [0037]-[0038]; a twitch muscle sensor (detection circuit) for determining a location on an axis if any muscle movement has cause vibrations induced by the electrode stimulation [0028]-[0029] and processor circuitry for controlling the stimulation and in response to detected vibration modulate the stimulation parameters and notifying a user about changing the location of the electrodes  [0029-0030] (Rahimi teaches the muscle twitch sensor, that can determine where a vibration is occurring and [0034] use the information from the twitch sensor to change the low frequency currents location, further, [0051] the control system may transmit an output of the device to a display of a mobile device to notify a user of the output, in this case twitch sensor output). 
	Rahimi does not explicitly teach wherein the electrodes are disposed on a single member facing the surface of the body and the steps of processing for stopping an output of the low frequency current from the electrode of the plurality of electrodes outputting the low frequency current when the vibration is detected and causing another electrode of the plurality of electrodes to start outputting the low frequency current and the detection circuit and the processor circuitry are disposed on another side surface of the member opposing to the side surface facing the surface of the body. 
	Kolen teaches an electrical stimulation device (Abstract) comprising an electrode pad that makes contact with a surface of a body [0055] and holds an array of a plurality of electrodes, to provide low frequency stimulation, in contact with a user [0019] (Figs 1 & 3); a feedback system which may detect a location of vibration measurements [0056] [0072] in response to the stimulation from the array 
	It would be obvious to one of ordinary skill in the art to have modified the stimulation device of Rahimi to include the single electrode array pad of Kolen because the array is “configured to be applied on the human or animal body, the distribution of the electrodes in the matrix being arranged for covering a plurality of stimulation points” [0008], and this modification may be is considered a simple substitution of one known element (electrodes of Rahimi) for another (electrode pad of Kolen) to obtain predictable results (the electrode array is disposed on a single surface facing the body). Further, examiner notes it would be obvious to modify the control scheme of Rahimi to include the changing of active electrodes based on the vibration detection because this would allow for different combinations of electrodes to be tested for muscle response. This modification is considered a use of known technique (function to activate/deactivate electrodes in response to vibration) to improve similar devices (electrode stimulators) in the same way (this control scheme allows for a user to gain insight into useful/effective electrode stimulation locations). 
	Rahimi in view of Kolen does not teach wherein the detection circuit and the processor circuitry are disposed on another side surface of the member opposing to the side surface facing the surface of the body.
	Wahlstrand teaches a stimulation module [0084] wherein control circuits 52 (Figs 9A and B) are disposed on another side surface of the member opposing to the side surface facing the surface of the body [0083] (the control module 52 is on one side of the device 50 and the electrodes 53, 55 [0084] are on the opposite (body facing) side [0085]-[0086]; while a detection circuit is not specified, one of ordinary skill in the art would recognize that the detection circuits of Rahimi and Kolen could be located 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stimulation system of Rahimi in view of Kolen with the placement of control circuitry on an opposite side of the device from the body facing side because this modification comprises a use of known technique (placing control circuitry opposite the body/electrode facing side) to improve similar devices (stimulation devices for the human body) in the same way (placing the control circuitry on the opposite side may allow for more space on the opposing surface for electrodes without additional circuitry interfering with the electrodes (as seen in Fig 10 an array of electrodes 60 may be used)).
	Regarding claim 3, Rahimi in view of Kolen and Wahlstrand teaches the device of claim 1. Further, Rahimi teaches a system with the control module coupled to a pulse generator that can vary amplitude of the low frequency current [0038].
	Regarding claim 4, Rahimi in view of Kolen and Wahlstrand teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system wherein the detection unit is configured to detect the vibration by detecting whether an acceleration of the location where the low frequency current is being applied is greater than a threshold (0034] Rahimi teaches the muscle twitch sensor which detects acceleration, and [0030] the ability to modulate the therapy until the muscle twitch system reaches a threshold).
	Regarding claim 5, Rahimi in view of Kolen and Wahlstrand teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system further comprising a first reception unit configured to receive a setting of the threshold ([0041] level of stimulation is patient specific, it may be determined on initializing the system by the patient, "the control module 155 can alternatively be configured to ramp or step up a parameter level until the stimulation reaches an appropriate level for pain management", "threshold level of stimulation can .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 20140031895 A1) in view of Kolen (US 20110264002 A1) and Wahlstrand (US 20060206162 A1) as applied to claim 1, further in view of Buhlmann (US20050283204 A1).
	Regarding claim 6, Rahimi in view of Kolen teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system comprising a second reception unit ([0051] user control module can comprise various input methods for receiving user input, can be buttons or knob or touch screens).
	Rahimi in view of Kolen and Wahlstrand does not teach a system configured to receive from a user a mode that is set from among a plurality of modes comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected.
	Buhlmann teaches a treatment system configured to receive from a user a mode that is set from among a plurality of modes [0086] (device operates in a plurality of modes) [0032] (user input to determine mode) comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected (From claim 1, prevention processing comprises notifying of changing location of low frequency current application; Buhlmann describes modes that include delivering stimulation based on detected muscle feedback at 
	It would be obvious to one of ordinary skill in the art to at the time of the invention to combine the system of Rahimi with the teachings of Buhlmann because by providing additional modes and user feedback the stimulation device may "monitor a treatment session and provide appropriate feedback to a user based upon delivered stimulation and detected muscle feedback and response. The stimulation device can therefore be used safely and effectively by non-medical personnel for training and therapeutic applications while still providing the complete and advanced treatment modes and options required by medical professionals and certified trainers" [0087], further this modification constitutes the use of a known technique (setting the device to use the vibration prevention and not use the vibration detection) to improve similar devices (both electro stimulators in CPC A61N 1/36021) in the same way (may allow different modes for a user to use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2021